NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted April 22, 2019 *
                                Decided April 23, 2019

                                        Before

                           DIANE P. WOOD, Chief Judge

                           WILLIAM J. BAUER, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 18-1765

SWAYSEY RANKIN,                               Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Central District of Illinois.

      v.                                      No. 16-CV-3138

THOMAS BAKER, et al.,                         James E. Shadid,
    Defendants-Appellees.                     Judge.



                                      ORDER

        Swaysey Rankin, an Illinois inmate, has sued a doctor and warden for violating
the Eighth Amendment by requiring that he use the prison’s regular “sick call” system,
rather than its hypertension clinic, to treat his scalp condition and knee pain. The
district court entered summary judgment for the defendants. Because Rankin furnished
no evidence to support a finding that either defendant was deliberately indifferent to
his medical needs, we affirm.

      *
         We agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-1765                                                                          Page 2



        We construe the facts in favor of the nonmoving party (Rankin), drawing all
reasonable inferences in his favor. See Arnett v. Webster, 658 F.3d 742, 749 (7th Cir. 2011).
In March 2015 Rankin went to the free clinic for chronic hypertension at Western Illinois
Correctional Center. He saw Dr. Thomas Baker, then the prison’s medical director.
During his visit at the clinic, Rankin complained of “excruciating” knee pain and
“unbearable” scalp pain from folliculitis (an inflammation of the hair follicles).
Dr. Baker told Rankin that he treats only issues relating to high blood pressure at the
hypertension clinic unless the patient presents an emergency, and none of Rankin’s
complaints qualified. Dr. Baker advised Rankin to sign up to see a nurse at a “sick call”
to have his ailments addressed. To sign up for a sick call, an inmate asks a correctional
officer to put his name on a list to see a nurse within 72 hours. Rankin told Dr. Baker
about three times when he tried but was unable to sign up for a sick call. Twice he
asked an officer in his unit to sign him up and once he put his request in the
medication-refill box, but he did not get to see a nurse any of these three times.

        The day after Dr. Baker advised Rankin to use the sick-call process, Rankin began
filing grievances. He first complained that Dr. Baker should have treated his folliculitis
and knee pain at the hypertension clinic and that he should not have to use the sick-call
process because it requires a $5 copayment. Dr. Baker received and responded to this
grievance. He reiterated the limited purpose of the hypertension clinic and noted that
the copayment is required by state law. Rankin then filed more grievances, but nothing
suggests that Dr. Baker saw these. In these grievances he repeated that Dr. Baker
refused to treat his nonhypertensive conditions and that he “tried on numerous
occasions to get put on [the] inmate sick call list all to no avail.” When he did not
receive a sick call, he assumed that the correctional officers whom he had approached
had failed to put his name on the sick-call list. He also said that sometimes officers
refused to put his name on the sick-call list because he did not show his identification
card or wear his state-issued “blues.”

       Rankin also complained “several times” to Jeff Korte, the warden. Specifically, he
stopped Korte in the hallway to show him blood and pus caused by his folliculitis.
Korte told Rankin that he “would look into it,” but Rankin did not get an immediate
sick call. About six months after Rankin saw Dr. Baker, Rankin received additional care
at the hypertension clinic. A nurse practitioner whom he saw in the clinic prescribed
shampoo and ointment to treat his folliculitis. The next month, another doctor
prescribed ibuprofen to help his knee and scalp pain.
No. 18-1765                                                                           Page 3

        Invoking 42 U.S.C. § 1983, Rankin sued Dr. Baker and Korte, accusing them of
deliberate indifference to his folliculitis and knee pain, and to his difficulties with the
prison’s sick-call system. (Rankin also sued others, but he does not challenge judgment
in their favor.) Rankin maintained that he submitted “dozens” of sick-call requests, but
neither he, nor other inmates who also said that they made sick-call requests, received a
sick-call visit. Prison officials replied that they have no records of his attempts to sign
up for a sick call, but they have records of other inmates successfully using the system.
The judge entered summary judgment for Dr. Baker and Korte. He concluded that a
jury could not reasonably find that either was personally aware of a problem with the
prison’s sick-call system, and Dr. Baker’s approach to addressing only blood-pressure
issues at the hypertension clinic was reasonable.

        On appeal Rankin first contends that the judge resolved disputed facts
improperly by deciding that the sick-call process worked. But even if we assume that
Rankin and other inmates did not always receive sick-call visits when they requested
them, that assumption does not support a finding that Dr. Baker and Korte are liable.
For Rankin to hold them liable for violating the Eighth Amendment, the record must
contain evidence that they knew about and recklessly ignored a problem with the
sign-up process for sick calls. See Farmer v. Brennan, 511 U.S. 825, 837, 839 (1994);
see also Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (en banc), as amended (Aug. 25,
2016). But the record contains no such evidence. Rather, Rankin told Dr. Baker only that
on three occasions he did not receive a requested sick call and that he objected to the
$5 copayment. And he submitted grievances that he could not get on the sick-call list.
For two reasons, this is not sufficient to create liability. First, Rankin did not tell either
Dr. Baker or Korte anything that might have allowed them to identify the source of his
difficulties with the sick-call process, such as the officers who ignored his requests and
when. Prison officials who do not address a problem not adequately raised with them
do not reflect deliberate indifference because they need not take as true every complaint
that an inmate asserts. See Riccardo v. Rausch, 375 F.3d 521, 527 (7th Cir. 2004). Second,
the only detail that Rankin supplied—he resented the $5 copayment—does not violate
the Constitution because Rankin does not assert that this condition was unaffordable.
See Poole v. Isaacs, 703 F.3d 1024, 1027 (7th Cir. 2012).

       Rankin next maintains that Dr. Baker’s refusal to treat his folliculitis and knee
pain at the hypertension clinic reflects deliberate indifference. An official does not
violate the Eighth Amendment unless the official recklessly disregards a serious risk of
medical harm. See Farmer, 511 U.S. at 846. Dr. Baker’s response was reasonable: he told
Rankin that he treated only blood-pressure issues in the hypertension clinic unless the
No. 18-1765                                                                         Page 4

inmate presented an emergency, which his follicle condition and knee pain were not.
Rankin now argues on appeal that at the clinic he was limping and that pus and blood
oozed from his scalp. But Rankin presented no evidence to the district court that
Dr. Baker even saw these asserted conditions, let alone that they required immediate
intervention. A reasonable jury, therefore, could not find that Dr. Baker’s referral to the
sick-call system was “blatantly inappropriate” and lacked professional judgment.
See Arnett, 658 F.3d at 751; see also Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008).

       Finally, Rankin argues that Korte deliberately disregarded his medical needs.
But as warden Korte is liable only if the problems with Rankin’s medical care occurred
at Korte’s direction or with his knowledge and consent to those problems. See Gentry
v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). The only relevant evidence that Rankin
presents about Korte is that he heard Rankin’s medical complaints, saw some blood and
pus on Rankin’s pillow, and replied that he would look into the problem. As warden
Korte may leave to others the responsibility of handling medical care and grievances.
See Estate of Miller v. Marberry, 847 F.3d 425, 428–29 (7th Cir. 2017); see also Burks v.
Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). Thus, Rankin fails to establish liability by
asserting that Korte “brushed off his complaints, leaving them to be handled through
the chain of command.” See Estate of Miller, 847 F.3d at 429.
                                                                                   AFFIRMED